Citation Nr: 0512503	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-06 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected pes planus.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected pes 
planus. 

3.  Entitlement to service connection for rheumatoid 
arthritis of multiple joints, to include the back and left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision that, inter alia, 
denied service connection for a back condition and for a 
bilateral knee condition-each claimed as secondary to 
service-connected pes planus-and denied service connection 
for rheumatoid arthritis.  The veteran filed a notice of 
disagreement (NOD) in March 2002, and the RO issued a 
statement of the case (SOC) later in that same month.  The 
veteran filed a substantive appeal in May 2002.

In the August 2001 rating decision, the RO also assigned a 30 
percent rating for the service-connected pes planus with 
hallux valgus and degenerative changes, effective 
December 14, 1999 (date of receipt of increased rating 
claim).  In March 2002, the veteran expressed his 
satisfaction with the 30 percent rating, for which an appeal 
had previously been perfected.  Hence, the RO's assignment of 
an increased rating resolved that matter.

In February 2003, the veteran withdrew his prior request for 
a Board hearing, in writing.

In April 2003, the veteran testified at the RO before a 
Hearing Officer; the transcript of that hearing is of record.

In March 2004, the veteran again requested a Board hearing, 
but withdrew that request, in writing, in April 2004.

In March 2004, and again in August 2004, the RO issued 
supplemental SOCs (SSOCs), reflecting the denial of each of 
the veteran's claims.

In May 2004, the veteran testified at the RO before a Hearing 
Officer; the transcript of that hearing is of record.

In August 2004, the RO granted service connection for right 
knee bursitis.

In March 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

Based on the veteran's testimony and assertions, and the 
evidence of record, the Board has re-characterized each of 
the issues on appeal as shown on the title page of this 
document.  

The Board's decision on the claims for secondary service 
connection for a back disability and for a left knee 
disability is set forth below.  The claim for service 
connection for rheumatoid arthritis of multiple joints, to 
include the back and left knee, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.

As a final preliminary matter, the Board notes that, in 
November 2000, the veteran's representative appeared to raise 
the issue of new and material evidence for service connection 
for degenerative arthritis.  As that issue has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for a back 
disability and a left knee disability, each claimed as 
secondary to the service-connected pes planus, has been 
accomplished.

2.  The competent evidence establishes that there is no 
medical relationship between any current back disability and 
the service-connected pes planus.

3.  The competent evidence establishes that there is no 
medical relationship between any current left knee disability 
and the service-connected pes planus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back 
disability, claimed as secondary to the service-connected pes 
planus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2004). 

2.  The criteria for service connection for a left knee 
disability, claimed as secondary to the service-connected pes 
planus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for service connection for a 
back disability and for a left knee disability-each claimed 
as secondary to the service-connected pes planus-has been 
accomplished.

Through the May 2002 SOC, the March 2004 and August 2004 
SSOCs, and the December 2003 letter, the RO notified the 
veteran of the legal criteria governing the claims (to 
include the criteria for establishing secondary service 
connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
each of these claims.  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims for service connection, claimed as secondary to the 
service-connected pes planus, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the RO's December 2003 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claims(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claims in August 2001, 
the VCAA had recently taken effect.  The RO issued to the 
veteran the December 2003 letter, notifying him of the VCAA 
duties to notify and assist, setting forth the criteria for 
service connection, and soliciting information and evidence 
from the veteran.  The letter was provided to the veteran a 
few months before the March 2004 SSOC, and several months 
before the August 2004 SSOC.  The Board also points out that 
the case did not come initially to the Board until April 
2005, well after the one-year period for response to any 
document providing VCAA notice (see 38 U.S.C.A. 
§ 5103(b)(1)).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claims for secondary 
service connection for a back disability and for a left knee 
disability.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records and has 
afforded the veteran a VA examination.  The veteran has also 
been given opportunities to submit and/or identify evidence 
to support his claims.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained pertinent to the claims for secondary 
service connection for a back disability and for a left knee 
disability.  

Under these circumstances, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of each of the claims 
decided herein is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Hence, the Board finds that there is no prejudice to the 
veteran in the Board proceeding, at this juncture, with a 
decision on the claims for secondary service connection for a 
back disability and for a left knee disability.  



II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a nonservice-
connected condition by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Back Disability

Service connection has been established for pes planus, 
effective February 1947.

A private medical statement by Dr. Willard G. Fisher, 
received in February 1947, revealed the veteran's complaints 
of right hip and pelvis pain when standing on feet and when 
weather changed; x-rays and orthopedic consultation were 
recommended.

X-rays taken of the lumbar spine and lumbosacral region in 
February 1947 revealed the presence of very slight 
spondylolisthesis.

The report of the February 1947 VA examination revealed that 
the right posterior supination of the veteran's spine was 
more prominent, with slight tenderness secondary to residual 
scale of progressive systemic sclerosis.  Motion was full, 
with occasional sharp pains in the lower back.  The examiner 
diagnosed both a right sacro iliac strain and 
spondylolisthesis-each described as moderate.

VA outpatient treatment records, dated in April 1999, 
revealed a diagnosis of degenerative joint disease of the 
cervical spine.

X-rays taken of the veteran's lumbosacral spine in March 1999 
revealed advanced degenerative disc disease at the L4-L5 
level, with additional narrowing seen involving the posterior 
aspect of the L2-L3 disc space.  Examination demonstrated 
advanced facet joint arthropathy, involving the lower 
lumbosacral spine with secondary first degree 
spondylolisthesis of L5, and degenerative joint disease of 
the right sacro iliac joint.

X-rays taken of the veteran's cervical spine in July 2000 
revealed severe cervicle spondylosis.

The veteran underwent a VA examination in January 2001.  He 
reported low back pain, radiating down his right leg, which 
was constant and made worse by standing or sitting for 
prolonged periods.  He also reported weakness, stiffness, 
fatigue, and lack of endurance.  The veteran used a cane or a 
crutch when he walked, and limited his daily activities.  The 
veteran was able to flex forward to 10 degrees and to 
1 degree bilaterally, with pain in all ranges of motion of 
the back.  There was evidence of objective painful motion, 
but no evidence of spasm, weakness, or tenderness.  There 
were no postural abnormalities or fixed deformity.  X-rays 
revealed scoliosis with convexity toward the left, 
spondylolisthesis at L4 and L5, degenerative disc at L3-L4 
and L5-S1, degenerative facet joints from L3 to S1, and 
degenerative joint disease of the hips.  The VA examiner 
diagnosed degeneration of the lumbosacral spine.

In an April 2001 addendum, the VA examiner opined that the 
veteran's back conditions were unrelated to his pes planus.  
The VA examiner commented that a pes planus abnormality is 
not significant enough to result in degenerative diagnosis of 
the spine.  The VA examiner also indicated that the mild 
spondylolisthesis at L5-S1 is of little clinical 
significance, and was unrelated to the veteran's current 
complaints.

VA progress notes, dated in January 2003, revealed limited 
back extension and tenderness over the left flank area.

In May 2004, the veteran testified that he had no direct 
injury to his back in service.

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the weight of the 
competent evidence establishes that there is no medical 
relationship between the veteran's current back disabilities 
and his service-connected pes planus; hence, there is no 
basis for a grant of service connection for any current back 
disability, claimed as secondary to the service-connected pes 
planus.

While the evidence clearly shows a long-standing history of 
low back pain and includes recent diagnoses of degenerative 
disc disease and degeneration of the lumbosacral spine, on 
the question of the relationship, if any, between the 
veteran's current back disabilities and the service-connected 
pes planus, the only competent evidence tends to militate 
against the claim.  As indicated above, the January 2001 VA 
examiner, in an April 2001 addendum, apparently ruled out the 
possibility that degenerative disc disease was related to the 
veteran's pes planus.  The Board also points out that neither 
the veteran nor his representative has either presented or 
alluded to the existence of any medical opinion that would, 
in fact, establish a nexus between the veteran's current back 
disabilities and his service-connected pes planus, despite 
being asked or invited to present or identify such evidence 
via the RO's December 2003 letter.



B.  Left Knee Disability

The veteran underwent a VA examination in January 2001.  He 
reported having left knee pain for many years.  Current 
symptoms included pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, fatigue, and lack 
of endurance.  The veteran complained of flare-ups, if he 
stood for too long, causing increased pain for several hours.  
Reportedly, the veteran used a cane to walk and had no 
episodes of dislocation or recurrent subluxation.

Examination revealed some bony deformity visible on the left 
knee, and some painful motion at any movement.  X-rays 
revealed early degenerative joint disease involving the right 
knee; no specific left knee disability was noted.

In an April 2001 addendum, the VA examiner opined that the 
veteran's knee condition was unrelated to his pes planus.  
The VA examiner commented that a pes planus abnormality is 
not significant enough to result in degeneration of his knee.

In May 2004, the veteran testified that he had no direct 
injury to his left knee in service.
  
Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for left 
knee disability as secondary to the service-connected pes 
planus.

Even assuming that the January 2001 finding of some bony 
deformity on the left knee is indicative of a current left 
knee disability, the Board notes that there is no competent 
evidence that even suggests a medical relationship between 
any such current disability and the service-connected pes 
planus.  On the contrary, the January 2001 VA examiner, in an 
April 2001 addendum, ruled out the possibility that any 
current knee disability was related to the veteran's pes 
planus.  Again, as with the claim for secondary service 
connection for back disabilities, neither the veteran nor his 
representative has either presented or alluded to the 
existence of any medical opinion that would, in fact, 
establish a nexus between any current left knee disability 
and service-connected pes planus.

C.  Conclusion

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has back and left knee disabilities 
are proximately due to his service-connected pes planus.  
However, as a layperson without the appropriate medical 
training and expertise to render a probative opinion on a 
medical matter, the veteran simply is not competent to 
provide a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

In adjudicating each claim for secondary service connection, 
the Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for a back disability, claimed as 
secondary to service-connected pes planus, is denied.

Service connection for a left knee disability, claimed as 
secondary to service-connected pes planus, is denied.




REMAND

Initially, the Board notes that, in a March 1947 decision, 
the RO denied service connection for a right sacro iliac 
strain and for spondylolisthesis.  Although the RO notified 
the veteran of the denial and of his appellate rights in 
April 1947, the veteran did not appeal the denial; hence, 
that denial is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In adjudicating the claim for service connection for 
rheumatoid arthritis of multiple joints, to include the back 
and left knee (claimed, as noted below, as a residual of cold 
injury), the Board is considering that aspect of the claim 
involving service connection for a back disability on a de 
novo basis, because additional evidence received pertinent to 
that aspect of the appeal consists of additional service 
records.  38 C.F.R. § 3.156(c).

In this case, the veteran contends that his current 
rheumatoid arthritis of multiple joints, to include the back 
and left knee, is the result of his exposure to severe cold 
in service.  Specifically, the veteran reported that he 
worked outdoors day and night, on emergency orders, in bitter 
cold and wind, servicing all aircraft in Greenland without 
hangar protection.  The veteran alleged that, following this 
assignment, he was hospitalized in California with severe 
pain, and that he could not walk.  He also alleged being 
hospitalized again with severe pain in Fort Totten, New York, 
and then again upon his discharge from service.  Service 
department records show that the veteran was assigned as an 
airplane and engine mechanic in Greenland from June 12, 1943, 
to January 18, 1944.  The report of a February 26, 1947 VA 
examination (conductly shortly after the veteran's first 
post-service year) includes findings involving the veteran's 
spine, as secondary to residual scale of progressive systemic 
sclerosis.  

The Board finds that the RO should specifically seek to 
obtain-from all appropriate sources-hospital records of the 
veteran's treatment in service at the AAF Regional Station 
Hospital, SAAAB, Santa Ana, California, for pes planus and 
severe pain in September 1944; and hospital records of the 
veteran's treatment in service at the 1219th SCU Station 
Hospital, U.S. Army, Fort Totten, New York, for 
nasopharyngitis and complaints of cold in February 1946-
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2004), as regards obtaining records from Federal facilities.

If any medical evidence received documents rheumatoid 
arthritis or cold exposure problems in service, as the 
veteran alleges, the Board finds that a well reasoned medical 
opinion addressing the medical relationship, if any, between 
any such current disability and service, to include severe 
cold exposure therein, would be helpful in resolving the 
claim for service connection for rheumatoid arthritis of 
multiple joints, to include the back and left knee.  See 
38 U.S.C.A. § 5103A.

Hence, if appropriate the RO should arrange for the veteran 
to undergo VA examination of his multiple joints by a 
rheumatologist.  The veteran is hereby advised that failure 
to report to any scheduled examinations, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. 
§ 3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file a copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  
Specifically, the veteran should be asked to submit a copy of 
his early medical treatment records, following his discharge 
from service in February 1946, and of any VA treatment 
records prior to 1990 that are in his possession.  The RO 
should also specifically seek the veteran's authorization for 
release of medical records, pertaining to the claim remaining 
on appeal, from Dr. Tambar, a rheumatologist, from 1997 to 
the present.  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claim on 
appeal for service connection for rheumatoid arthritis of 
multiple joints, to include the back and left knee.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake all 
appropriate action to obtain, from all 
appropriate sources, hospital records 
pertaining to the veteran's in-service 
treatment for pes planus and severe pain 
at the AAF Regional Station Hospital, 
SAAAB, Santa Ana, California, in 
September 1944; and pertaining to the 
veteran's in-service treatment for 
nasopharyngitis and complaints of cold at 
the 1219th SCU Station Hospital, U.S. 
Army, Fort Totten, New York, in February 
1946. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable VA to 
obtain pertinent medical records from 
Dr. Tambar, from 1997 to the present 
date.   The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Specifically, 
the veteran should be asked to submit a 
copy of his early medical treatment 
records, following his discharge from 
service in February 1946, and of any VA 
treatment records prior to 1990 that are 
in his possession.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).      

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or responses 
from each 
contacted entity are associated with the 
veteran's claims file, the RO should 
review the claims file.  If the evidence 
added to the claims file documents either 
rheumatoid arthritis or cold exposure 
problems in service, as the veteran 
alleges, the RO should arrange for the 
veteran to undergo VA examination of his 
multiple joints, to include the back and 
left knee, by a rheumatologist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include x-rays) 
should be accomplished, and all clinical 
findings should be reported in detail.  

The examining physician should clearly 
identify all current disability 
underlying the veteran's current 
complaints of multiple joint pain, to 
include the back and left knee.  With 
respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to 
service, to include the veteran's claimed 
in-service cold exposure.  In rendering 
this opinion, the examining physician 
should specifically comment as to the 
significance, if any, of the February 
1947 finding of progressive systemic 
sclerosis.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for rheumatoid 
arthritis of multiple joints, to include 
the back and left knee, in light of all 
pertinent evidence and legal authority. 

8.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


